Citation Nr: 1817567	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for status post subtalar dislocation, reduced with secondary periarticular fibrosis, subtalar joint, of the left foot.

2. Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to December 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied an increased rating for his left foot condition and TDIU respectively.

The Veteran testified via live video conference at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2017; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2017 hearing, the Veteran testified that he had sought treatment for his service-connected left foot conditions as recently as in 2017 from his local VA Medical Center.  His representative indicated she would be requesting that the RO add those treatment records to the file after the hearing.  A review of the record does not show that this has been completed; therefore, the claim must be remanded for the association of outstanding, relevant VA treatment records.

A remand for an addendum opinion is also required before the Board may proceed to a final adjudication of this matter.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's left foot conditions were last examined by a VA examiner in December 2016 and the subsequent report of this examination, from January 2017, is associated with the claims file.  Generally, the report is quite thorough.  However, it was created prior to the United States Court of Appeals for Veterans Claims (Veterans Court) decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Veterans Court held that in order to "accept an examiner's statement that an opinion cannot be provided without resort to speculation, it must be clear that this is predicated on a lack of knowledge among the 'medical community at large.'"  Id. at 36.  Here, the examiner stated that it was not possible to provide an estimate (in degrees) of additional limitation to the Veteran's range of motion at the subtalar joint during a flare-up or after extended use because the examination was not conducted under those circumstances without resort to speculation.  However, the examiner does not clearly state whether this is a limitation of his or her own ability, due to the fact that there is insufficient evidence of record, or whether this is limitation is one common to the "medical community at large."  Consequently, the Board must remand this matter to clarify this question before a final adjudication can be made.

As the Veteran's hearing testimony and his other submissions to VA make clear, the Veteran's TDIU claim is partially predicated on his left foot claim.  Consequently, the Board finds that a final adjudication on the question of TDIU cannot be rendered without first adjudicating the left foot matter.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claims on appeal.

2. After the above records development is completed, arrange for an addendum opinion from the examiner who performed the December 2016 VA examination, or an appropriate substitute if this examiner is no longer available.  The examiner should state whether the inability to estimate the additional loss of motion (in degrees) of the Veteran's subtalar motion during a flare-up or after extended use is a limitation of the particular examiner (in which case an additional opinion from an examiner with an appropriate knowledge base or specialty should be sought), due to a lack of information available in the record (in which case additional information on the severity, duration, and frequency of flare-ups should be obtained to determine if it is feasible to schedule an appropriate examination during a flare-up), or if it is simply beyond the ability of the "medical community at large" to provide such an estimate.  If an additional examination (during a flare-up or otherwise) would be helpful to the examiner in providing an estimate of the additional loss of motion during a flare-up or after the joint is repeatedly used, the Veteran should be provided with an appropriate examination.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




